STATEMENT OF ADDITIONAL INFORMATIONMarch 1, 2012, as revised or amended May 1, 2012This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus 100% U.S. Treasury Money Market Fund DUSTMMF DUSXX December 31st May 1st Dreyfus BASIC U.S. Mortgage Securities Fund DBUSMSF DIGFX December 31st May 1st Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31st May 1st Class C/DCNJX Class I/DNMIX Class Z/DZNJX Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31st March 1st Class C/DFPCX Class I/ DFPIX Dreyfus Emerging Asia Fund DEAF Class A/DEAAX October 31st March 1st Class C/DEACX Class I/ DEAIX Dreyfus Global Real Estate Securities Fund DGRESF Class A/DRLAX December 31st May 1st Class C/DGBCX Class I/ DRLIX Dreyfus Greater China Fund DGCF Class A/DPCAX October 31st March 1st Class C/DPCCX Class I/ DPCRX Dreyfus India Fund DIF Class A/DIIAX October 31st March 1st Class C/DIICX Class I/DIIIX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31st May 1st Class C/DEYCX Class I/ DLQIX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31st May 1st Class C/DGTCX Class I/ DAPIX GRP9-SAI-0512 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Satellite Alpha Fund DSAF Class A/DSAAX October 31st March 1st Class C/DSACX Class I/ DSAIX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31st May 1st Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBX December 31st May 1st *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-4 OFFICERS I-5 CERTAIN PORTFOLIO MANAGER INFORMATION I-7 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-9 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-10 OFFERING PRICE I-13 SECURITIES OF REGULAR BROKERS OR DEALERS I-14 COMMISSIONS I-15 PORTFOLIO TURNOVER VARIATION I-16 SHARE OWNERSHIP I-17 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening An Account II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-2 Transaction Fees II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-5 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-7 Funds other than Money Market Funds II-7 Money Market Funds II-14 INVESTMENT RESTRICTIONS II-15 Fundamental II-15 Nonfundamental Policies II-19 Policies Related to Fund Names II-22 DIVIDENDS AND DISTRIBUTIONS II-22 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-23 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-23 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-24 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-25 New Jersey II-25 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-10 Share Certificates; Signatures III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-11 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-15 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-17 Warrants III-18 IPOs III-18 Fixed-Income Securities III-18 U.S. Government Securities III-19 Corporate Debt Securities III-20 Ratings of Securities III-20 High Yield and Lower-Rated Securities III-20 Zero Coupon, Pay-In-Kind and Step-Up Securities III-22 Inflation-Indexed Securities III-22 Variable and Floating Rate Securities III-23 Participation Interests and Assignments III-23 Mortgage-Related Securities III-24 Asset-Backed Securities III-28 Collateralized Debt Obligations III-29 Municipal Securities III-29 Taxable Investments (municipal or other tax-exempt funds only) III-34 Funding Agreements III-34 Real Estate Investment Trusts (REITs) III-34 Money Market Instruments III-34 Bank Obligations III-34 Repurchase Agreements III-34 Commercial Paper III-35 Foreign Securities III-35 Emerging Markets III-36 Brazil III-36 Certain Asian Emerging Market Countries III-37 India III-37 Depositary Receipts and New York Shares III-39 Sovereign Debt Obligations III-39 Eurodollar and Yankee Dollar Investments III-41 Investment Companies III-41 Private Investment Funds III-41 Exchange-Traded Funds (ETFs) III-42 Exchange-Traded Notes III-42 Derivatives III-42 Futures Transactions III-44 Options III-45 Swap Transactions III-46 Credit Linked Securities III-47 Credit Derivatives III-48 Structured Securities and Hybrid Instruments III-48 Participatory Notes III-49 Custodial Receipts III-49 Combined Transactions III-49 Future Developments III-49 Foreign Currency Transactions III-50 Commodities III-51 Short-Selling III-51 Lending Portfolio Securities III-51 Borrowing Money III-52 Borrowing Money for Leverage III-52 Reverse Repurchase Agreements III-52 Forward Commitments III-52 Forward Roll Transactions III-53 Illiquid Securities III-53 Illiquid Securities Generally III-53 Section 4(2) Paper and Rule 144A Securities III-53 Non-Diversified Status III-53 Investments in the Technology Sector III-54 Investments in the Real Estate Sector III-54 Investments in the Natural Resources Sector III-54 Money Market Funds III-55 Ratings of Securities III-55 Treasury Securities III-55 U.S. Government Securities III-56 Repurchase Agreements III-56 Bank Obligations III-56 Bank Securities III-57 Floating and Variable Rate Obligations III-58 Participation Interests III-58 Asset-Backed Securities III-58 Commercial Paper III-58 Investment Companies III-58 Foreign Securities III-59 Municipal Securities III-59 Derivative Products III-59 Stand-By Commitments III-59 Taxable Investments (municipal or other tax-exempt funds only) III-59 Illiquid Securities III-59 Borrowing Money III-60 Reverse Repurchase Agreements III-60 Forward Commitments III-60 Interfund Borrowing and Lending Program III-60 Lending Portfolio Securities III-60 RATING CATEGORIES III-60 S&P III-60 Long-Term Issue Credit Ratings III-60 Short-Term Issue Credit Ratings III-62 Municipal Short-Term Note Ratings Definitions III-62 Moody's III-63 Long-Term Obligation Ratings and Definitions III-63 Short-Term Ratings III-63 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-63 Fitch III-64 Corporate Finance Obligations  Long-Term Rating Scales III-64 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-65 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-66 DBRS III-66 Long Term Obligations III-66 Commercial Paper and Short Term Debt III-67 ADDITIONAL INFORMATION ABOUT THE BOARD III-68 Boards' Oversight Role in Management III-68 Board Composition and Leadership Structure III-68 Additional Information About the Boards and Their Committees III-68 MANAGEMENT ARRANGEMENTS III-69 The Manager III-69 Sub-Advisers III-69 Portfolio Allocation Manager III-70 Portfolio Managers and Portfolio Manager Compensation III-70 Certain Conflicts of Interest with Other Accounts III-75 Code of Ethics III-76 Distributor III-76 Transfer and Dividend Disbursing Agent and Custodian III-77 DETERMINATION OF NAV III-77 Valuation of Portfolio Securities (funds other than money market funds) III-77 Valuation of Portfolio Securities (money market funds only) III-78 Calculation of NAV III-79 Expense Allocations III-79 NYSE and Transfer Agent Closings III-79 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-79 Funds Other Than Money Market Funds III-80 Money Market Funds III-80 TAXATION III-80 Taxation of the Funds III-80 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-82 Sale, Exchange or Redemption of Shares III-83 PFICs III-84 Non-U.S. Taxes III-85 Foreign Currency Transactions III-85 Financial Products III-85 Payments with Respect to Securities Loans III-85 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-86 Inflation-Indexed Treasury Securities III-86 Certain Higher-Risk and High Yield Securities III-86 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-86 Investing in Mortgage Entities III-87 Tax-Exempt Shareholders III-87 Backup Withholding III-88 Foreign (Non-U.S.) Shareholders III-88 The Hiring Incentives to Restore Employment Act III-89 Possible Legislative Changes III-90 Other Tax Matters III-90 PORTFOLIO TRANSACTIONS III-90 Trading the Funds' Portfolio Securities III-90 Soft Dollars III-92 IPO Allocations III-93 Disclosure of Portfolio Holdings III-94 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-94 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-95 Massachusetts Business Trusts III-95 Fund Shares and Voting Rights III-96 GLOSSARY III-96 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director(1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Gordon J. Davis 1941Board Member Partner in the law firm of Dewey & LeBoeuf LLP Consolidated Edison, Inc., a utility company, Director (1997 - present)The Phoenix Companies, Inc., a life insurance company, Director (2000 - present) David P. Feldman1939Board Member Corporate Director and Trustee BBH Mutual Funds Group (4 registered mutual funds), Director (1992 - present)QMed, Inc., a healthcare company, Director (1999 - 2007) Lynn Martin 1939Board Member President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005  present AT&T Inc., a telecommunications company, Director (1999 - 2012)Ryder System, Inc., a supply chain and transportation management company, Director (1993 - 2012)The Procter & Gamble Co., a consumer products company, Director (1994 - 2009)Constellation Energy Group, Inc., Director (2003 - 2009) I-1 NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin1963Board Member Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote self sufficiency of youth from disadvantaged circumstances (1995  2012) N/A Philip L. Toia 1933Board Member Private Investor N/A The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Gordon J.Davis David P. Feldman Lynn Martin Robin A. Melvin Philip L.Toia DUSTMMF 1995 1993 1987 1993 2011 1997 DBUSMSF 1995 1993 1987 1993 2011 1997 DNJMBF 1995 1993 1987 1993 2011 1997 DPI 1995 1993 1991 1993 2011 1997 DUSTITF 1995 1993 1987 1993 2011 1997 DUSTLTF 1995 1993 1987 1993 2011 1997 Each board member has been a Dreyfus Family of Funds board member for over ten years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis.·Joseph S. DiMartino  Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served I-2 as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association.·Gordon J. Davis  Mr. Davis is a partner in the law firm of Dewey & LeBoeuf LLP, where his practice involves complex real estate, land use development and related environmental matters. Before joining the firm, Mr. Davis served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). ·David P. Feldman  Mr. Feldman is the former Chairman and Chief Executive Officer of AT&T Investment Management Corp., from which he retired in 1997, where he was responsible for $70 billion in pension assets. Mr. Feldman has served as Chairman of the Financial Executives Institute's Committee on Investment of Employee Benefits Assets. Mr. Feldman currently serves as a member of the Pension Managers Advisory Committee of the NYSE.·Lynn
